



Exhibit 10.5.1


SCHEDULE OF KEY EMPLOYEE CHANGE IN CONTROL AGREEMENTS
In accordance with Instruction 2 to Item 601 of Regulation S-K, Fulton Financial
Corporation (the “Corporation”) has omitted filing Key Employee Change in
Control Agreements by and between the Corporation and the following Executive
Officers because they are substantially identical in all material respects to
the form of Change in Control Agreement filed as Exhibit 10.2 to the
Corporations Current Report on Form 8-K filed January 4, 2018:


1.
 
Mark R. McCollom
2.
 
Curtis J. Myers
3.
 
David M. Campbell
4.
 
Beth Ann L. Chivinski
5.
 
Meg R. Mueller
6.
 
Angela M. Sargent
7.
 
Angela M. Snyder
8.
 
Daniel R. Stolzer
9.
 
Bernadette M. Taylor






